Name: 2006/11/EC: Commission Decision of 11 January 2006 amending Decision 2005/758/EC concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Croatia and repealing Decision 2005/749/EC (notified under document C(2005) 6025) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  health;  animal product;  international trade;  agricultural policy
 Date Published: 2006-01-12; 2007-05-08

 12.1.2006 EN Official Journal of the European Union L 7/29 COMMISSION DECISION of 11 January 2006 amending Decision 2005/758/EC concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Croatia and repealing Decision 2005/749/EC (notified under document C(2005) 6025) (Text with EEA relevance) (2006/11/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and other birds, causing mortality and disturbance which can quickly take on epizootic proportions liable to present a serious threat to animal and public health and to reduce the profitability of poultry farming sharply. There is a risk that the disease agent might be introduced via international trade in live poultry and poultry products. (2) Croatia has notified the Commission of the isolation of an influenza A virus of subtype H5N1 Asian strain collected from a clinical case in a wild species. Commission Decision 2005/749/EC (3) was therefore adopted and later replaced by Commission Decision 2005/758/EC of 27 October 2005 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Croatia and repealing Decision 2005/749/EC (4). (3) Croatia has applied strict disease control measures and has sent further information on the disease situation to the Commission which justify limiting the suspension of imports to the affected part of the territory of Croatia. (4) Decision 2005/758/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/758/EC is amended as follows: 1. In Article 1(1), the introductory phrase is replaced by the following: Member States shall suspend imports of the following from that part of the territory of Croatia referred to in the Annex:; 2. The Annex the text of which is set out in the Annex to this Decision is added. Article 2 Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 January 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1, corrected by OJ L 191, 28.5.2004, p. 1). (3) OJ L 280, 25.10.2005, p. 23. (4) OJ L 285, 28.10.2005, p. 50. ANNEX ANNEX Part of the territory of Croatia referred to in Article 1(1) ISO country code Name of country Part of territory HR Croatia In Croatia the counties of:  Viroviticko-Podravska  Osjecko-Baranjska